F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                      UNITED STATES CO URT O F APPEALS
                                                                         July 25, 2006
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court

    SANFORD B. SCHUPPER,

              Plaintiff-Appellant,

     v.                                                   No. 05-1156
                                                  (D.C. No. 04-M K-351 (CBS))
    W ILLIA M ED IE; R OB YN CA FASSO;                     (D . Colo.)
    JEA N N E SM ITH ; D A V ID ZO OK;
    LINDA DIX, in their individual and
    official capacities; A N N K AU FM AN,

              Defendants-Appellees.




                              OR D ER AND JUDGM ENT *


Before HA RTZ, A ND ER SO N, and TYM KOVICH, Circuit Judges.




          Sanford B. Schupper, proceeding pro se on appeal as he did in the district

court, appeals the district court’s dismissal of his action. W e have jurisdiction

over this appeal under 28 U.S.C. § 1291, and we AFFIRM .


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
                                       I.

      M r. Schupper initiated his district court lawsuit with a 38-page complaint

containing 292 paragraphs, plus 120 pages of exhibits. The magistrate judge

struck the complaint for violating Fed. R. Civ. P. 8(a), particularly Rule 8(a)(2)’s

requirement of “a short and plain statement of the claim showing that the pleader

is entitled to relief.” The court gave M r. Schupper until July 12, 2004, and then

until O ctober 4, to file an amended complaint that complied with Rule 8(a).

Three days after the deadline, on October 7, M r. Schupper filed a motion for a

further extension of time to file his amended complaint. On December 16, he

tendered an amended complaint that the district court received but did not file.

      The magistrate judge found that M r. Schupper had not established

excusable neglect for failing timely to file either his amended complaint or a

request for another extension. He recommended that M r. Schupper’s motion for

further time be denied. The district court accepted the recommendation and

granted defendants’ motion to dismiss the action because M r. Schupper had failed

to file an amended complaint within the deadline. The court then denied M r.

Schupper’s motion for reconsideration. M r. Schupper appeals both the dismissal

of his action and the denial of his motion for reconsideration.




                                            -2-
                                          II.

                                          A.

      M r. Schupper first argues that the district court erred in dismissing his

original complaint. W e review a district court’s dismissal of a complaint under

Rule 8(a) for abuse of discretion. See Kuehl v. FDIC, 8 F.3d 905, 908 (1st Cir.

1993). “W hen review ing for an abuse of discretion, the district court’s decision is

overturned only if it is arbitrary, capricious, whimsical, or manifestly

unreasonable.” Pac. Frontier v. Pleasant Grove City, 414 F.3d 1221, 1231 (10th

Cir. 2005) (quotation omitted).

      Although a pro se litigant’s pleadings are entitled to a liberal construction,

he must follow the rules of federal procedure. Ogden v. San Juan County,

32 F.3d 452, 455 (10th Cir. 1994). The policy behind Rule 8 is to “give the

defendant fair notice of what the plaintiff’s claim is and the grounds upon which

it rests.” Leatherm an v. Tarrant County N arcotics Intelligence and Coord. Unit,

507 U.S. 163, 168 (1993) (quotation omitted).

      Having reviewed M r. Schupper’s original complaint, we cannot say that the

district court abused its discretion in striking it. The complaint does not give the

defendants fair notice of M r. Schupper’s claims. As the magistrate judge noted, it

“is overly long, prolix, vague, confusing and sometimes unintelligible.” R. Doc.

103 at 7. It is not the role of either the court or the defendant to sort through a

lengthy, poorly drafted complaint and voluminous exhibits in order to construct

                                          -3-
plaintiff’s causes of action. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

1991); Glenn v. First Nat’l Bank, 868 F.2d 368, 371-72 (10th Cir. 1989); see also

5 Charles Alan W right & Arthur R. M iller, Federal Practice and Procedure

§ 1281, at 709 (3d ed. 2004).

                                         B.

      M r. Schupper also challenges the district court’s refusal to grant him any

further extensions to file an amended complaint. Under Fed. R. Civ. P. 6(b)(2),

where a party moves after a deadline for an extension of time to do some required

act, the district court may grant the extension by finding “the failure to act was

the result of excusable neglect.” W e also review this decision for abuse of

discretion. See Quigley v. Rosenthal, 427 F.3d 1232, 1237 (10th Cir. 2005).

      In determining whether a movant has shown excusable neglect, courts

consider the circumstances, including “the danger of prejudice to the [opposing

party], the length of the delay and its potential impact on judicial proceedings, the

reason for the delay, including whether it was within the reasonable control of the

movant, and whether the movant acted in good faith.” Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd., 507 U.S. 380, 395 (1993) (stating factors in context of

“excusable neglect” test of Bankruptcy Rule 9006(b)); Panis v. M ission Hills

Bank, N.A., 60 F.3d 1486, 1494 (10th Cir.1995) (applying Pioneer definition in

Rule 6(b) context).




                                         -4-
      The district court considered each of the applicable factors and concluded

that M r. Schupper had failed to show excusable neglect for filing his amended

complaint or at least filing his motion for further time prior to his October 4

deadline. For the same reasons given by the district court, we conclude that the

district court’s finding of no “excusable neglect” was not an abuse of discretion.

                                          C.

      Next, M r. Schupper argues that the district court erred in dismissing the

action. Essentially, the court dismissed the action because M r. Schupper had

failed to comply with its order to file an amended complaint in a timely manner,

leaving nothing to adjudicate. A district court may dismiss an action for failure

to comply with a court order. See Fed. R. Civ. P. 41(b). This court also review s

such dismissals for abuse of discretion. See Mobley v. M cCormick, 40 F.3d 337,

340 (10th Cir. 1994).

      A court generally should consider certain criteria before dismissing a

complaint under Rule 41(b), including “(1) the degree of actual prejudice to the

defendant; (2) the amount of interference with the judicial process; (3) the

culpability of the litigant; (4) whether the court warned the party in advance that

dismissal of the action would be a likely sanction for noncompliance; and (5) the

efficacy of lesser sanctions.” Id. (quotations and alteration omitted). The district

court briefly discussed the first three factors in connection with the motion for

additional time (the same order in which it dismissed the action), stating,

                                          -5-
“[a]lthough there is little danger of prejudice to Defendants, the Plaintiff has

delayed filing his Amended Complaint by more than five months from the July 12

deadline–and more than two months from the October 4 deadline–and the fault for

such delay lies with him.” R. Doc. 156 at 8.

      W e have upheld an order of dismissal even where the district court did not

explicitly consider each factor on the record. See Archibeque v. Atchison, Topeka

and Santa Fe Ry. Co., 70 F.3d 1172, 1175 (10th Cir. 1995). Here, the district

court did consider the majority of the requisite factors, and its decision is

supported by the record. W e find no abuse of discretion.

                                          D.

      Finally, M r. Schupper contends the court erred in denying his motion for

reconsideration. As with the other issues in this appeal, we review for abuse of

discretion. See Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).

M r. Schupper’s motion essentially reiterated his arguments as to excusable

neglect in greater detail and with further explanation. For the same reasons that

the court did not abuse its discretion in dismissing the action, the court also did

not abuse its discretion in denying M r. Schupper’s motion for reconsideration.

      The judgment of the district court is AFFIRMED.

                                                      Entered for the Court


                                                      Timothy M . Tymkovich
                                                      Circuit Judge

                                          -6-